           Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 1 of 41




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION
    UNITED STATES OF AMERICA, ex rel.
    HENRY B. HELLER,
         Plaintiffs,
                                                  Civil Action File No.:
    v.
    GUARDIAN PHARMACY, LLC, and                   1:18-cv-03728-SDG
    GUARDIAN PHARMACY OF
    ATLANTA, LLC,
         Defendants.


     DEFENDANT GUARDIAN PHARMACY OF ATLANTA, LLC’S BRIEF IN
                 SUPPORT OF MOTION TO DISMISS

           Defendant Guardian Pharmacy of Atlanta, LLC (“Guardian Atlanta”)

hereby files this Brief in Support of its Motion to Dismiss Relator’s Amended

Complaint [Doc. 24] pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b).

I.         INTRODUCTION AND PROCEDURAL BACKGROUND

           This is a False Claims Act (“FCA”) case brought under the qui tam provisions

of the statute, meaning that the case was filed by a relator (sometimes referred to

as a whistleblower) rather than directly by the United States. The U.S. Department

of Justice (“DOJ”) investigated Relator’s allegations during the fifteen months that

the case was under seal. The DOJ ultimately elected not to intervene, and Relator

chose to proceed without the Government, filing an Amended Complaint.1


1
     Doc. 15 (Notice of the United States of Election to Decline to Intervene); Doc. 24

                                             1
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 2 of 41




      Defendant Guardian Atlanta is an “institutional” or long-term care

pharmacy (“LTCP”), as distinguished from a retail pharmacy. As such, it is not

open to the public, but rather serves only residents in assisted living communities

(“ALCs”) and personal care homes (“PCHs”) (collectively, “Communities”).

Unlike many LTCPs, Guardian Atlanta does not serve patients in skilled nursing

facilities (also known as nursing homes).

      Relator is a former principal of Collier’s Pharmacy. He joined Guardian

Atlanta in 2017, when it acquired Collier’s, and left in October 2018.2

      The gist of Relator’s Complaint is that Guardian Atlanta violated the federal

Anti-Kickback Statute (“AKS”) by furnishing “kickbacks” in exchange for being

designated as a “preferred pharmacy” by Communities to fill prescription drug

orders for their residents. Relator alleges that any claims billed by Guardian

Atlanta to the Medicare program for drugs provided to residents of these

Communities were “tainted” by these “kickbacks” and thus were false claims

under the FCA.

II.   RELATOR’S ALLEGATIONS AND SUMMARY OF ARGUMENT

      The “kickbacks” alleged by Relator involve services allegedly provided by



(Amended Complaint).
2
  Am. Compl. ¶¶ 15, 144.

                                         2
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 3 of 41




Guardian Atlanta “free or below FMV” or “free or below cost.”3 The services fall

into three buckets. First, Relator alleges that Guardian Atlanta “offered free

installation of the computers and software programs for electronic medication

administration records (‘eMAR’) systems” as a kickback to its Community

“customers.”4 Second, Relator alleges that Guardian Atlanta provided free

“medication management services”:

      Guardian employs a team of consulting pharmacists and pharmacy
      nurses who perform medication management services for customers,
      on a quarterly basis, for no charge or for charges that are well below
      fair market value … reliev[ing] those assisted living communities and
      personal care homes that select Guardian as their ‘preferred
      pharmacy’ of the costs of complying with their legal obligations to
      perform such services for their residents and otherwise benefits the
      facilities by reducing their overhead costs.5

      Both of the foregoing allegations are premised on a fundamental error. The

Communities are not Guardian Atlanta’s “customers” in the context of these

services. Each resident of a Community is allowed by law to choose his or her own

pharmacy—including either a retail pharmacy or an LTCP—and Guardian

Atlanta’s “customer” for medication management and eMAR services is the

individual resident to whom Guardian Atlanta dispenses medications and with



3
  See, e.g., id. at ¶ 7.
4
  Id. at ¶ 9
5
  Id. at ¶ 7 (emphasis added).

                                        3
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 4 of 41




whom Guardian Atlanta has a direct patient relationship.6

      Relator acknowledges in his Complaint that “Guardian bills a monthly fee

of $10 to residents whose facilities subscribe to an [eMAR] system.”7 Relator does

not allege facts to show that the monthly $10 per patient fees are insufficient to

recoup the costs of providing eMAR and medication management services.

Indeed, there is nothing in the Complaint to show that Guardian Atlanta does not

turn a standalone profit on these services. These omissions are fatal to any

allegation that Guardian Atlanta provided any illegal “remuneration,” as

required to establish an AKS violation.

      Third, Relator alleges that, prior to 2018, Guardian Atlanta “furnished

legally-required education classes and skills checks for free or below-cost.”8 Even

beyond the issues that arise from pleading in the disjunctive—i.e., “free or below-

cost”—Relator’s allegations on this point are fatally equivocal and facially

inconsistent. While Relator’s case is premised on an allegation that Guardian did

not charge for these classes at all until 2018,9 other allegations in his Complaint



6
   Id. at ¶¶ 133, 130; see Ga. Comp. R. & Regs. 111-8-63-.24(f) (referring to the
“pharmacy of the resident’s choice”). Guardian has requested that the Court take
judicial notice of Ga. Comp. R. & Regs. 111-8-63-.24. [Doc. 32, Ex. D].
7
  Am. Compl. ¶ 240.
8
  Id. at ¶ 8.
9
  Id. at ¶ 231 (“[I]n 2018, Guardian finally stopped its long-time practice of …

                                          4
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 5 of 41




acknowledge that Guardian Atlanta was charging for this training well before

then in the amount of “$50/day, or $100 total per person.”10 And elsewhere, it

becomes clear that what Relator really seeks to label as a “kickback” is actually

“free” training to only a limited categories of Communities: the “Host

community, new communities to Guardian AND newly licensed assisted living

communities.”11 Relator does not identify the incremental cost to Guardian

Atlanta of allowing first-time-free attendees to participate in the class without

charge as compared to revenues from subsequent sessions for which the

Community’s trainees had to pay. Nor does Relator indicate the reciprocal value

to Guardian Atlanta from the “Host community” (that is, the Community hosting



providing free education and skills checks.”).
10
   Id. at ¶¶ 224-25 (“On March 2, 2017, Ms. Newcomb emailed Mr. Hopp and others
at Guardian to discuss the upcoming Certified Medication Aid training class
Guardian provided on a monthly basis…. In her email, Ms. Newcomb [stated],
‘The charge for the class is $50/day, or $100 total per person….’”). The March 2,
2017 email is incorporated by reference into the Complaint, and therefore, the
email may be considered on a motion to dismiss. Tellabs, Inc. v. Makor Issues &
Rights, Ltd., 551 U.S. 308, 322, 127 S. Ct. 2499, 168 L. Ed. 2d 179 (2007) (“[C]ourts
must consider the complaint in its entirety, as well as other sources courts
ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,
documents incorporated into the complaint by reference, and matters of which a
court may take judicial notice.”); Lewis v. Governor of Ala., 944 F.3d 1287, 1310, n. 3
(11th Cir. 2019) (“We may consider the full text of the press release because it was
incorporated into the amended complaint by reference.”). A copy of the March 2,
2017 e-mail is attached as Exhibit A.
11
   Am. Compl. ¶ 225 (emphasis in original).

                                          5
       Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 6 of 41




the training in its space), given that the host community is providing a venue and

associated amenities12 in exchange for the so-called “free” training, and that

venue is being used to train not only the host community’s own employees, but

also employees from other Communities.

       Further, with respect to all three AKS theories, Relator fails to plead with

any particularity any causal link to any particular Medicare claims. Congress

amended the AKS in 2010 to expressly provide that “a claim that includes items

and services resulting from a violation of [the AKS] constitutes a false or fraudulent

claim for purposes of [the FCA].”13 Since then, relators have attempted to satisfy

the “resulting from” causation requirement by relying on a “taint” theory of

causation, alleging that all claims submitted by the provider during an alleged

kickback scheme are deemed “tainted” and thus false under the FCA. Relator

relies on the same theory here, making only generic allegations that claims were

“tainted.” But the courts that have addressed this “taint” theory since 2010 have

rejected it.14




12
   Ex. A (“Host community” agreed to “provide a continental breakfast and coffee,
juice and water each day for the attendees”).
13
   42 U.S.C. § 1320a-7b(g) (emphasis added).
14
   See, e.g., United States ex rel. Greenfield v. Medco Health Solutions, Inc., 880 F.3d 89,
100 (3d Cir. 2018).

                                             6
       Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 7 of 41




       In short, Relator’s claims must be dismissed because he does not adequately

plead: 1) any underlying AKS violation; 2) any claim that includes items or services

“resulting from” an AKS violation; or 3) that the alleged violations were material to

Medicare’s decision to pay Guardian Atlanta’s claims.

III.   PLEADING STANDARDS FOR CLAIMS UNDER THE FALSE
       CLAIMS ACT
       A.    Fed R. Civ. P. 12(b)(6)

       To state a claim, the complaint must “plead all facts establishing an

entitlement to relief with more than labels and conclusions ‘or a formulaic

recitation of the elements of a cause of action.’”15 It is not enough to plead facts

that are “merely consistent with” unlawful activity; more is needed to push the

complaint across “the line between possibility and plausibility of entitlement to

relief.”16

       B.    Fed. R. Civ P. 9(b)

       In addition, an FCA complaint must “state with particularity the

circumstances constituting fraud.”17 The complaint must allege “facts as to time,

place, and substance of the defendant’s alleged fraud, specifically the details of the


15
   Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007)).
16
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and quotation marks omitted).
17
   Fed. R. Civ. P. 9(b); see U.S. ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1310
(11th Cir. 2002).

                                            7
       Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 8 of 41




defendants’ allegedly fraudulent acts, when they occurred, and who engaged in

them.”18 Further, the complaint “must identify the particular document and

statement alleged to be false, who made or used it, when the statement was made,

how the statement was false, and what the defendants obtained as a result.”19

IV.   ARGUMENT

      A.     Relator fails to state a claim as to the alleged medication
             management services and eMAR kickbacks

      Because Relator’s FCA claims are premised on an alleged violation of the

AKS, he must also plead an underlying AKS violation with particularity.20 The

AKS makes it illegal for a person to “knowingly and willfully offer[] or pay[] any

remuneration … to any person to induce such person” to refer, arrange for or

recommend business reimbursed by a Federal health care program.21 Establishing

“remuneration” is critical. “An AKS violation … requires that there be

‘remuneration’ offered or paid in the transaction at issue.”22

      Two separate principles flowing from the remuneration requirement


18
   Hopper v. Solvay Pharm., Inc., 588 F.3d 1318, 1324 (11th Cir. 2009) (citing Clausen,
290 F.3d at 1310).
19
   U.S. ex rel. Matheny v. Medco Health Solutions, Inc., 671 F.3d 1217, 1225 (11th Cir.
2012).
20
   U.S. ex rel. Osheroff v. Tenet Healthcare Corp., 2012 WL 2871264, at *7 (S.D. Fla. July
12, 2012).
21
   42 U.S.C. § 1320a-7b(b)(2)(A)-(B).
22
   Bingham v. HCA, Inc., 783 Fed. App’x 868, 873 (11th Cir. July 31, 2019).

                                            8
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 9 of 41




preclude any claim that Guardian Atlanta’s medication management and eMAR

services constituted illegal remuneration:

      First, alleged remuneration in the form of “a below-fair-market-value

exchange … must be pled with particularity.”23 “To do so, Relator must allege a

benchmark of fair market value, [w]ithout [which], it is impossible for the Court

to infer whether Defendants’ [charges] fall sufficiently below the benchmark so as

to constitute remuneration.”24 For an alleged AKS violation, the “critical question

… is whether [the referring sources] received anything of value … in excess of the

fair market value of their … payments.”25 This showing must be made with respect

to particular Communities since it is the individual Communities that are

allegedly being induced to refer their residents to Guardian Atlanta.26 This Court

has dismissed FCA cases alleging discounted services as a kickback where, as here,

the “the Complaint omits all detail as to when [defendant] allegedly offered

inducements in the form of discounts, what the discounted rates were, and to whom




23
   Osheroff, 2012 WL 2871264, at *7.
24
   Id.
25
   Bingham, 783 Fed. App’x at 873.
26
   Id. at 874 (finding no AKS violation where Relator alleged that a hospital “made
free improvements to the offices of certain physician tenants,” but Relator did “not
tie the improvements to specific physician tenants who were or could be referral
sources”).

                                         9
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 10 of 41




the discounts were offered.”27

       Second, the alleged “remuneration” must be beyond the scope of, and not

integral to, Guardian Atlanta's services to its own patients. To determine whether

products or services constitute remuneration, courts “assess whether Relator has

alleged that [defendant] offered services ‘integrally related’ to [its product] in

tandem with another service or program that confers a benefit on a referring

provider.”28 In answering the first inquiry, courts inquire as to whether the

defendant provides collateral benefits, such as “free meals or travel.”29 As for

conferring benefits on a referring provider, courts have recognized that “OIG

guidance provides that ‘support services’ a [defendant] offers ‘in connection with

the sale of its own products’ … do not, on their own, ‘implicate the anti-kickback

statute.’”30




27
   Georgia ex rel. Hunter Labs., LLC v. Quest Diagnostics Inc., No. 13-cv-01838 (SCJ),
2014 WL 12543888 (N.D. Ga. Mar. 14, 2014) (punctuation and citations omitted).
28
   United States ex rel. Suarez v. AbbVie Inc., Case No. 15-C-8928, 2019 WL 4749967,
*7 (N.D. Ill. Sept. 30, 2019) (citations and quotation marks omitted).
29
   Id.
30
   Id. at *8 (quoting OIG May 2003 Notice, 68 Fed. Reg. 23731-01, 2003 WL 2010428,
at *23735 (citing United States ex rel. Forney v. Medtronic, Inc., Civil Action No. 15-
6264, 2017 WL 2653568, at *4 (E.D. Pa. June 19, 2017) (providing technical support
with a pharmaceutical product “might induce physicians to purchase
[defendant’s] products, but only because they are better-supported products than
competing products”))).

                                          10
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 11 of 41




      Applying those principles here, the medication management and eMAR

services do not constitute illegal remuneration because: 1) Relator has not

adequately alleged an improper discount because he acknowledges that Guardian

Atlanta charges a $10 monthly fee to “most patients” (without identifying any

specific exceptions) and does not allege that the revenue from these fees fails to

cover the cost of the services that he claims were discounted; and 2) eMARs and

medication management are integrally related to LTCP services provided to

Community residents, and Guardian Atlanta could, if it chose (although it does

not), provide these integral services at no charge to the Communities without

running afoul of the AKS.

         1. Relator fails to adequately plead that Guardian Atlanta provided
            medication management or eMAR services below cost or FMV

      To constitute a kickback, the costs of eMAR setup and medication

management services would have to exceed the revenue from Guardian Atlanta’s

$10 per patient monthly charges.31 The allegations in Relator’s Complaint fail

because Relator does not plead facts beyond speculation to demonstrate that these

services were provided below cost or fair market value (FMV).



31
   United States ex rel. Jamison v. McKesson Corp., 900 F. Supp. 2d 683, 687-88 (N.D.
Miss. 2012); United States ex rel. McDonough v. Symphony Diagnostics Servs., Inc., 36
F. Supp. 3d 773, 775 (S.D. Ohio 2014).

                                         11
         Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 12 of 41




         Relator alleges generally that some Communities listed on Exhibit A to the

Complaint “received free installation of their eMAR systems” and that the

installations “have a value that ranges from $499 to $7,000 per facility.”32 But

Relator does not identify a value or cost of the eMAR setup for any individual

Community. Where Relator attempts to make allegations with greater

specificity—in the paragraphs of the Complaint regarding Magnolia Senior

Living, Canterfield of Kennesaw, Country Gardens Senior Living, Antebellum

Grove Senior Living, and Oaks Senior Living33—the omissions are more telling

than the allegations. In each instance, Relator alleges that Guardian Atlanta

installed an eMAR system, but omits critical particulars, including the cost to

Guardian Atlanta or whether monthly fees collected by Guardian Atlanta

exceeded any such cost and, if so, by how much.

         For example if the cost to supply eMAR to a Community were on the low

end of Relator’s range, $499, and if that Community had even just 25 residents who

selected Guardian Atlanta for their pharmacy services, the $10 per patient monthly

fee would cover the eMAR costs in only two months. This would leave a

considerable margin ($100 per patient per year) from the $10 fees, which would be



32
     Am. Compl. ¶¶ 254-55.
33
     Id. at ¶¶ 213-14, 221, 265, 288.

                                         12
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 13 of 41




more than enough to cover Guardian Atlanta’s cost of providing quarterly

medication management services, even assuming the high end of Relator’s

estimate that medication management costs run $10 to $20 per patient per quarter,

or $40 to $80 per year.34

      Without the detailed information required by Rule 9(b), it is impossible

beyond speculation to conclude that Guardian Atlanta provided eMAR and

medication management services below FMV or below cost, let alone to identify

which Communities received discounted services. Thus, “it is impossible for the

Court to infer whether [Guardian Atlanta’s charges] fall sufficiently below the

benchmark so as to constitute remuneration.”35

          2. eMAR setup is within the scope of, and integral to, Guardian
             Atlanta's services to its patients

      Even setting aside Relator’s failure to plead with particularity the costs of

any eMAR setup, Relator fails to recognize that Guardian Atlanta could have

provided eMAR services, including eMAR setup, without any charge because they


34
   Id. at ¶ 253.
35
   Osheroff, 2012 WL 2871264, at *7; U.S. v. Ctr. For Diagnostic Imaging Inc., 787 F.
Supp. 2d 1213, 1223 (W.D. Wash. 2011) (“Although plaintiffs contend that
defendants offered discounts to induce referrals, they have failed to allege that the
discounted services were offered for less than fair market value, which is ‘the
gauge of value when assessing the remuneration element of the offense.’ [cit.] ...
[cit.] Without alleging the fair market value of those services, plaintiffs have failed
to plausibly allege that the ‘discounted’ services constituted remuneration.”).

                                          13
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 14 of 41




are integral to the pharmacy services it provides. Therefore, even if Relator had

adequately alleged that Guardian Atlanta provided these services at a discount

(which he did not), that could not give rise to an AKS violation where: 1) Guardian

Atlanta could have given the services away for free; and 2) there is no assertion

(even conclusory) that Guardian Atlanta’s eMAR pricing varied in any way based

on volume or value of referrals.

      In that regard, Relator’s Complaint fails to account for a 2012 advisory

opinion of the Department of Health and Human Services Office of Inspector

General (“OIG”). The advisory opinion (AO 12-19) addressed whether a

pharmacy’s provision of certain eMAR-related goods and services to a

“community home” would give rise to AKS sanctions.36 (Relator referenced AO

12-19 in in his original Complaint,37 but tellingly scrubbed that reference from his

Amended Complaint.) As alleged by Relator in his original complaint, community

homes are “analogous” to ALCs and PCHs in Georgia.38 One of the arrangements

under consideration in AO 12-19 involved a pharmacy that sought to “provide the


36
   Doc. 32_, Ex. A.
37
   Doc. 1, ¶ 189.
38
   Id. The only distinction seems to be the nature of the resident population. Both
community homes and Communities provide non-healthcare oversight in a
congregate residential setting, but community homes serve “individuals with
intellectual and developmental disabilities” (AO 12-19, at 2), whereas ALCs and
PCHs primarily serve elderly individuals.

                                        14
     Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 15 of 41




Community Homes that have residents who obtain prescription medications from

the Requestor with free, limited access to [eMAR software] for each resident

receiving his or her prescription medications from the [pharmacy].”39 The OIG

concluded that while the arrangement would “reliev[e] the Community Homes of

[an] administrative burden,” the pharmacy’s provision of the eMAR software was

“integrally related” to the pharmacy’s own services.40 The OIG thus opined that

the arrangement “would be unlikely to result in fraud or abuse under the [AKS]

and we would not seek to impose administrative sanctions.”41

      Nevertheless, Relator seeks to draw a distinction between monthly eMAR

services and eMAR setup, which Relator describes as “the hardware for eMAR




39
   Doc. 32, Ex. A at 5-6, 10-12 (discussing “Arrangement B”).
40
   Id. at 11.
41
   Id. at 11-12. The OIG concluded that one of the four eMAR arrangements under
consideration (“Arrangement D”) “could” result in an AKS violation, but the
aspects of “Arrangement D” that caused the OIG concern have not been pled by
Relator here, namely: 1) the software was “not interoperable,” meaning that MAR
data stored in the software would not be “readily transferable to other systems,
resulting in Community Home data lock-in and, thereby, referral lock-in”; and 2)
that the pharmacy would provide free access to eMAR software for all residents
of the Community, not just its own patients. Compare id. at 10 (“Under Proposed
Arrangement B, the Requestor would provide the Community Homes that have
residents who obtain prescription medications from the Requestor with free,
limited access to Software Y for each resident receiving his or her prescription
medications from the Requestor”) with, id. at 12-13 (Under Arrangement D,
community homes “would acquire the right to use Software Z for their own use”).

                                      15
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 16 of 41




systems (computers and peripherals – arms, mouse), the setup (installation and

integration with Guardian’s operating system), and limited technical support and

expertise.”42 However, Relator does not allege that these items have any

independent value or use for the Community beyond allowing for eMARs. This is

a critical omission. As observed by OIG, the provision of computers and other

hardware does not give rise to an AKS violation where they “can only be used as

part of a particular service that is being provided, for example, printing out the

results of laboratory tests.”43 In this situation, “the computer has no independent

value apart from the service that is being provided.”44 Likewise, for Guardian

Atlanta to provide eMARs for its patients in the Community, there must be an

eMAR system. The setup is an integral part of the service and does not constitute

a kickback.45 Relator does not allege any other independent value to the

Community because he cannot, and “[i]t is not … proper to assume that the

[plaintiff] can prove facts that it has not alleged....”46




42
   Am. Compl. ¶ 243.
43
   Doc. 32, Ex. F-, 56 Fed. Reg. 35,952, 35,978 (July 29, 1991).
44
   Id.
45
   Suarez, 2019 WL 4749967, at *7-9.
46
   Assoc’d Gen. Contrs. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).

                                            16
         Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 17 of 41




             3. Medication management services are within the scope of, and
                integral to, Guardian Atlanta’s services to its own patients

         Relator’s allegations also ignore that medication management, like eMAR

services, is integral to LTCP services and would not constitute a kickback even if

Guardian Atlanta did not happen to charge separately for the service through its

monthly fees. Thus, even if Relator had adequately pled that such services were

discounted (which he has not), he would not have stated an AKS violation.

         Relator describes medication management services (sometimes also

referred to by Relator as “consulting” or “audit” services) as follows:

         The pharmacy consulting services … take approximately 10 minutes
         onsite from start to finish, per resident per quarter. The pharmacist or
         nurse … disposes of expired or unnecessary medications, and
         prepares a detailed electronic report for the facility addressing each
         resident’s medication history, findings, and recommendations.47

         Recognizing that performing a service that one is obligated to provide

cannot constitute illegal “remuneration,” Relator alleges that these medication

management services are “not necessary or integral to Guardian’s services as a

pharmacy dispensing prescription medications and supplies to [its patients].”48

But Relator is wrong as a matter of law. In order to provide covered drugs to

Medicare beneficiaries, LTCPs must enter into agreements with Medicare


47
     Am. Compl. ¶ 181.
48
     Id. at ¶ 299; see id. at ¶¶ 161, 235-36, 241.

                                               17
        Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 18 of 41




contractors (Medicare “Part D sponsors”).49 The federal Centers for Medicare and

Medicaid Services (“CMS”) mandates that Part D sponsors include certain

“minimum performance and service criteria” for LTCPs in these contracts.50 Below

is a side-by-side comparison of some of those requirements against the medication

management services that Relator alleges to be kickbacks:

 Medication Management Services            Medicare LTCP Requirements
 Alleged to be Kickbacks                   (CMS Prescription Drug Benefit
 (Am. Compl. ¶¶160, 181)                   Manual, Chap. 5, § 50.5.2)
 “disposes of expired or unnecessary       “responsible for return for destruction
 medications”                              and/or disposal of unused” drugs
 “prepares a detailed electronic report    “provide reports … necessary for the
 for the facility addressing each          delivery of quality pharmacy care ....
 resident’s medication history,            Such reports, forms and prescription
 findings, and recommendations.”           ordering supplies may include, but
                                           will not necessarily be limited to …
 “visit each facility to consult with the  monthly management reports to assist
 operator or staff about drug              the LTC facility in managing orders
 management, record-keeping, storage, [and] [MARs] …”
 and disposal by the facility … [and] …
 inspect [MARs] to determine if the        “performance of drug utilization
 facility gave the correct drugs to        review … to routinely screen for
 residents at appropriate intervals, they allergies and drug interactions,
 review medication carts where drugs       identify potential adverse drug
 are centrally stored at the facility, and reactions, identify inappropriate drug
 they look for expired drugs in stock at usage in the LTC population, and to
 the facility.”                            promote cost effective therapy …”


49
     Am. Compl. ¶ 54.
50
     Doc. 32, Ex. B-, CMS Prescription Drug Manual, Chap. 5, § 50.5.2.

                                           18
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 19 of 41




      While the precise words used to describe the services may differ, their

substance is the same. In performing the services that are alleged to constitute

“kickbacks”—including disposal of unused medications, performing medication

utilization reviews, and providing regular reports to promote proper and effective

drug therapy—Guardian Atlanta is meeting the “minimum performance and

service criteria for [LTCPs].”51 The AKS does not punish a provider for providing

integrally-related services that enhance the safety or efficacy of the service being

purchased.52

      Relator highlights that ALCs are obligated under state licensure law to

ensure that the full gamut of these services are provided,53 but PCHs are not



51
   Id.
52
   Forney, 2017 WL 2653568, at *4 (“Offering well-supported products might induce
physicians to purchase Medtronic products, but only because they are better-
supported products than competing products.”). The Suarez court noted that
similar concerns led the DOJ to seek dismissal of a qui tam complaint in another
case. Suarez, 2019 WL 4749967, at *8 (“The United States has expressed concerns
similar to this court’s in a pending motion to dismiss a qui tam action concerning
free nurse services and reimbursement support services…. Specifically, in its
motion to dismiss, the government stated that ‘federal healthcare programs have
a strong interest in ensuring that ... patients have access to basic product support
relating to’ appropriately prescribed medication, such as free ‘instructions on how
to properly inject or store their medication.’”) (quoting United States’ Mot. to
Dismiss Relator’s Second Am. Compl., U.S. ex rel. Health Choice Grp., LLC v. Bayer
Corp., No. 5:17-CV-126-RWS-CMC, Dkt. No. 116, at 14, 16 (E.D. Tex. Dec. 17, 2018)).
53
    Am. Compl. ¶¶ 109-13 (outlining the “Special Duties for Assisted Living
Communities”).

                                        19
     Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 20 of 41




required to provide the same range of services. Aside from maintaining MARs, the

only medication management licensure mandate for PCHs involving Guardian

Atlanta’s services at issue here is ensuring that ‘[u]nused or expired medications

[are] properly disposed of.”54 Yet, by Relator’s own account, Guardian Atlanta

provides the same range of medication management services to its patients in

PCHs as in ALCs.55 It does so because they are integral LTCP services, regardless

of whether Georgia’s licensure standards for PCHs happen to require them.

      Relator alleges that Guardian Atlanta entered into a contract with Magnolia

Senior Living (a PCH) in which it agreed to provide “Pharmacy Consulting

Services” “Quarterly at no charge.”56 But these are the previously discussed

quarterly medication management services that Guardian Atlanta provides to its

own patients. While there was “no charge” to the Community, Relator

acknowledges that Guardian Atlanta was charging its patients at Magnolia Senior

Living a $10 monthly fee.57 The Magnolia Senior Living contract also makes clear




54
   See Doc. 32, Ex. C, Ga. Comp. R. & Regs. 111-8-62-.20(8)(e); see also Am. Compl.
¶ 213 (citing only to the MAR requirement in Ga Comp. R. & Regs. 111-8-62.20(5)
to support Relator’s allegation that a PCH is “required under Georgia law to
provide medication management services for its residents”).
55
   See, e.g., Am. Compl. ¶¶ 208, 159.
56
   Id. at ¶ 205.
57
   Id. at ¶ 214.

                                        20
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 21 of 41




that if Guardian Atlanta provided services beyond quarterly medication

management to its own patients, it would charge the Community for them.

Specifically, Relator acknowledges that the contract provides that “Additional

Consulting” “would be billed at $65 an hour for a pharmacist and $55 an hour for

a nurse.”58

      The AKS does not punish a provider for providing integrally-related

services that enhance the safety or efficacy of the service being purchased, and

Relator’s claims regarding medication management services must fail.59

         4. Relator has failed to plead illegal remuneration

      Summarizing the foregoing, the monthly per patient fees charged by

Guardian Atlanta exceed the combined cost of any medication management and



58
  Id. at ¶ 206.
59
  Forney, 2017 WL 2653568, at *4 (“Offering well-supported products might induce
physicians to purchase Medtronic products, but only because they are better-
supported products than competing products.”). The Suarez court noted that
similar concerns led the DOJ to seek dismissal of a qui tam complaint in another
case. Suarez, 2019 WL 4749967, at *8 (“The United States has expressed concerns
similar to this court’s in a pending motion to dismiss a qui tam action concerning
free nurse services and reimbursement support services…. Specifically, in its
motion to dismiss, the government stated that ‘federal healthcare programs have
a strong interest in ensuring that ... patients have access to basic product support
relating to’ appropriately prescribed medication, such as free ‘instructions on how
to properly inject or store their medication.’”) (quoting United States’ Mot. to
Dismiss Relator’s Second Am. Compl., U.S. ex rel. Health Choice Grp., LLC v. Bayer
Corp., No. 5:17-CV-126-RWS-CMC, Dkt. No. 116, at 14, 16 (E.D. Tex. Dec. 17, 2018)).

                                        21
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 22 of 41




eMAR services (including eMAR setup), and Relator has not satisfied the Rule 9(b)

thresholds for pleading the contrary.60 Further, the medication management and

eMAR services alleged by Relator to be kickbacks are an integral component of

Guardian Atlanta’s services to its own patients that could have been offered at no

charge. Even if Relator had demonstrated a discount for services that could have

been given away for free (which he did not), that would not give rise to an AKS

violation, particularly where Relater does not even suggest (because he could not)

that any alleged discounts varied based on volume or value of referrals.

      B.     Relator fails to state a claim as to Community staff training and
             skills checks allegedly provided for free or below FMV or cost

      Relator alleges that Community staff who assist residents with the

administration of medications must receive training, certification and periodic

skills checks as a condition of ALC or PCH licensure61 and that Guardian Atlanta

provides such training and skill checks “for free or below-cost.”62

      Relator’s allegations on this issue are facially inconsistent and sometimes

contradictory. Starting with the Relator’s disjunctive allegation that training and

skill checks are provided “for free or below-cost,” there is a substantial difference



60
   Hunter Labs., LLC, 2014 WL 12543888, at *1-*5.
61
   Am. Compl. ¶¶ 114-20.
62
   Id. at ¶ 8.

                                         22
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 23 of 41




between alleging that something was given away for free and alleging that the

price was too low. Relator tries to hedge his bets and have it both ways, using this

“free or below” mantra over 30 times in his Complaint. “Such vague, either/or

allegations are insufficient under Rule 9(b)’s heightened pleading standard.”63

Even when Relator’s “complaint mentions details, there is enough hedging that

they cannot be said to have been identified with particularity.”64

      Relator makes other facially inconsistent allegations regarding Guardian

Atlanta’s charges for training. On the one hand, Relator acknowledges that as of

March 2017, Guardian Atlanta was already charging for two-day training sessions

in the amount of “$50/day, or $100 total per person.”65 But on the other hand,

Relator alleges, based on a January 12, 2018 email, that Guardian Atlanta only

began charging for such training in 2018.66 However, Relator misstates the plain

language of the January 12, 2018 email. That email indicates that Guardian Atlanta

would be “charging for ALL education and ALL skills checks”; “we are only

charging [ALCs] for class room training and skills checks, which take so much of



63
   Lincoln Benefit Life Co. v. Grenfell, No. 16-CV-911-PP, 2019 WL 3308222, at *6 (E.D.
Wis. July 23, 2019).
64
   Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 949 (7th Cir. 2013).
65
   Am. Compl. ¶¶ 224-25; Ex. A.
66
   Id. at ¶¶ 168, 170, 228, 229, 231. A copy of the January 12, 2018 email is attached
as Exhibit B.

                                          23
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 24 of 41




the consultants’ time”; and “we are charging for classroom training and skills

checks for [PCHs] only.”67 None of this, nor any other part of the January 12, 2018

email, indicates that Guardian Atlanta only began charging for training and skills

checks in 2018.

      Relator does not allege that Guardian Atlanta’s charge of $50 per attendee

per day for these classes was too low. Relator does not identify the number of

paying attendees per class or the cost to Guardian Atlanta of putting on a class. As

best can be gleaned from Relator’s confusing allegations, it appears that he solely

takes issue with Guardian Atlanta’s alleged offer of “free” classes to the “Host

community, new communities to Guardian AND newly licensed assisted living

communities.”68 As to the “host community,” Relator does not indicate the

reciprocal value to Guardian Atlanta from the host community providing a venue

and refreshments for all trainees, including non-host community staff.69 Further,

Relator does not identify the marginal cost to Guardian Atlanta of allowing host

community and first-time-free trainees to attend the class. This is no minor

omission, given that the primary expense to Guardian Atlanta—the time of the



67
   Ex. B.
68
   Am. Compl. ¶ 225.
69
   Ex. A (“Host community” agreed to “provide a continental breakfast and coffee,
juice and water each day for the attendees”).

                                        24
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 25 of 41




instructor—would be substantially the same whether there were empty chairs or

the class size was topped off with first-timers whose Communities could be

expected to send paying attendees in the future. Relator also does not allege that

the free classes were advertised to Communities before they selected Guardian

Atlanta as a “preferred” pharmacy or that the offer varied based on the volume or

value of referrals. Simply put, Relator does not offer any basis—even at the

pleading stage—to infer beyond speculation that the purpose of the alleged free

trial classes was to induce referrals as opposed to generating future training

revenues.

      C.    The Complaint fails to identify any false claims for items or
            services “resulting from” any AKS violation

      Even if Relator were to sufficiently allege an AKS violation, he could only

convert that violation into FCA liability by also identifying “a claim that includes

items or services resulting from a violation of [the AKS].”70 Relator “must point to

at least one claim that covered a patient who was recommended or referred to [the

Defendant] by [the entity receiving the alleged kickback].”71 Relator has failed to



70
  42 U.S.C. § 1320a-7b(g) (emphasis added).
71
  Greenfield, 880 F.3d at 99; Suarez, 2019 WL 4749967, at *10 (“Where a relator’s
FCA claim depends on violations of the Anti-Kickback statute, the relator must
identify a link between the alleged kickback and a claim for government
payment.”).

                                        25
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 26 of 41




do that here. Relator repeatedly asserts—27 times—in general terms that Guardian

Atlanta’s claims were “tainted by” the alleged kickback scheme.72 But Relator fails

to adequately plead any particular claim, period, much less plead facts linking any

such particular claim to any particular kickback.

         1. Relator has failed to allege any specific claims

      While Relator attaches an “Exhibit A” to give the veneer of identifying

actual false claims, a closer inspection reveals that this Exhibit is no more than a

back-of-the-envelope estimation based on averages that are not even Guardian-

specific.73 Rather than provide detailed factual allegations of alleged false claims

based on personal knowledge, Relator simply guessed as to the number of

Guardian Atlanta patients at each Community and then applied rote math and

averages under the apparent assumption that: 1) the daily census (or number of

patients selecting Guardian Atlanta) at each Community never changed; 2) at each

and every Community, the Annual Number of Scripts was always 7 Scripts per

patient * 12 Months, and Annual Revenues were always $390 per patient * 12

Months; and 3) the Communities’ census (or number of patients selecting




72
   Am. Compl. ¶¶ 217-18, 222, 232, 247, 260, 267-69, 276-78, 282-86, 291-92, 294-96,
327, 332, 336.
73
   Id. at ¶ 259.

                                        26
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 27 of 41




Guardian Atlanta), number of scripts per patient, and revenues per patient did not

change year to year.

      Relator purports to have “first-hand knowledge that specific claims

submitted by Guardian Atlanta for residents of Eagles Landing Senior Living were

‘tainted’ by its kickback scheme.”74 But Relator’s purported first-hand knowledge

is based on the fact that Eagles Landing was “previously a customer of Collier’s,”

where Relator formerly worked.75 And when it comes to identifying actual claims

submitted by Guardian Atlanta, Relator can only make guesses “upon information

and belief, based on the drug treatment regimen the patient was following while

serviced by Collier’s.”76 Relator assumes that these patients selected Guardian

Atlanta following the transition from Collier’s, but he does not allege knowledge

of that fact. Instead, he simply asserts that each of these patients “became a patient

of Guardian’s after [their Communities] decided to retain [Guardian Atlanta] as

the facility’s preferred pharmacy.”77 This assumption is particularly unwarranted

because Community residents do not simply “become” patients of an LTCP based



74
   Id. at ¶ 278; see id. at ¶ 286 (containing identical allegation with respect to the
Oaks).
75
   Id. at ¶ 279; id. at ¶ 287 (Oaks).
76
   Id. at ¶ 283; id. at ¶ 284 (similar allegation for Eagles Landing); ¶292 (same at
Oaks Post Road); ¶295 (same at Oaks at Braselton).
77
   Id. at ¶¶ 283, 284, 292, 295.

                                         27
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 28 of 41




on a decision of the Community; rather, as Relator acknowledges, the patient must

affirmatively agree to use the LTCP.78 Relator further assumes that, if these

individuals became patients of Guardian Atlanta, their treatment regimens

remained the same following the transition. But he does not allege knowledge of

that fact either. And, if there were any doubt that Relator is simply guessing, three

of the claims that he purports to allege “upon information and belief” are dated

November 5, 2018, December 4, 2018, and January 4, 2019, well after he left

Guardian Atlanta on October 30, 2018.79 Such “information and belief” allegations

are insufficient under Rule 9(b).80

          2. Even if Relator were deemed to have alleged claims with
             particularity, he fails to adequately plead that these claims resulted
             from any alleged kickback

      “A kickback does not morph into a false claim unless a particular patient is

exposed to an illegal recommendation or referral and a provider submits a claim

for reimbursement pertaining to that patient.”81 Thus, Relator must plead facts



78
   Id. at ¶¶ 133 (“residents have the freedom to choose any pharmacy”), 137.
79
   Id. at ¶¶ 284, 15.
80
   Corsello, 428 F.3d at 1013–14; see Britton v. Lincare, Inc., 634 Fed. App’x. 238, 241
(11th Cir. Dec. 10, 2015) (“Britton claims ‘[u]pon information and belief’ that
Lincare wrongly billed Medicare for his services …. [T]his kind of speculation is
insufficient to satisfy the pleading standard set by Rule 9(b).”); U.S. ex rel. Joshi v.
St. Luke’s Hosp., Inc., 441 F.3d 552, 558 (8th Cir. 2006).
81
   Greenfield, 880 F.3d at 100.

                                          28
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 29 of 41




“show[ing] a link between the alleged kickbacks and the medical care received by

at least one of [Guardian Atlanta’s] federally insured patients.”82 “It is not enough

… to show temporal proximity between [an] alleged kickback plot and the

submission of claims for reimbursement.”83 Nor can a relator rely on a theory that

a kickback scheme “taints” every claim during the scheme.84

      As Relator acknowledges, “residents have the freedom to choose any pharmacy

to fill their prescriptions,” including “other institutional [LTCP] pharmacies and

retail pharmacy chains such as CVS and Walgreens.” By law, Communities cannot

force residents to contract with Guardian Atlanta; and Guardian Atlanta must,

therefore, convince each resident of the benefits of using Guardian Atlanta and

secure “agreements with individual residents.”85 Nevertheless, Relator alleges

generally that Communities designate Guardian Atlanta a “preferred provider”

and then “steer” their residents to Guardian Atlanta.86 But Relator does not allege



82
   Id.
83
   Id.
84
   Id. at 99; see United States ex rel. Fla. Sec’y of Anesthesiologists v. Choudry, 2017 WL
2604930, *7 (M.D. Fla. June 14, 2017) (dismissing complaint on the basis that
“[w]hile the defendants may have presented claims to Medicare, absent
allegations that a claim is tied to a kickback, Relator fails to allege a plausible cause
of action under [the FCA]”); United States ex rel. King v. Solvay Pharms., Inc., 871
F.3d 318 (5th Cir. 2017).
85
   Am. Compl. ¶¶ 128, 130, 133, 137 (emphasis added).
86
   Id. at ¶¶ 5, 6, 132, 133, 215.

                                            29
        Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 30 of 41




how the Communities “steer” residents to Guardian Atlanta. With respect to the

only four individual patients specifically identified by Relator, he simply asserts—

baldly and without explanation—that each of them “became a patient of Guardian’s

after [the Community] decided to retain them as the facility’s preferred

pharmacy.”87

         Relator identifies by name only a single Community that allegedly “steered”

its residents to use Guardian Atlanta, the previously-mentioned Magnolia Senior

Living, a PCH described by Relator as a former “client” of Collier’s. But Relator

does not indicate how, if at all, any Community (including Magnolia Senior

Living) communicated Guardian Atlanta’s “preferred” designation (or its

purported meaning) to any resident or otherwise took any action to influence its

residents’ decisions.

         Relator alleges that “Guardian was in the process of retaining numerous

Collier’s facilities as customers, which would have meant they all would have

qualified for these free education classes,”88 but even if first-time-free waivers for

these Communities constituted illegal remuneration (and, as previously

discussed, they do not), Relator fails to plead the requisite causation. He does not



87
     Id. at ¶¶ 283, 284, 292, 295 (emphasis added).
88
     Id. at ¶ 227.

                                           30
        Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 31 of 41




allege that the “free” training offer was communicated to any particular

Community (i.e., that the education classes were, in fact, used as an inducement).

Nor does he allege that any particular Community formerly served by Collier’s

would have encouraged its residents to switch had Guardian Atlanta charged

differently for training. To the contrary, Relator alleges that Collier’s did charge

Communities prior being acquired by Guardian Atlanta.89 This would indicate

that such charges were not material to whether those Communities would

recommend a particular pharmacy to its residents and that to the extent their

residents continued with Guardian Atlanta the successor to Collier’s, this was

largely a function of continuity of care and simple inertia. Relator does not

adequately plead any alternative causation.

         In short, Relator’s allegation that individuals “became patients of Guardian”

fail to plead, even generally (let alone with the requisite particularity), that

Guardian Atlanta’s alleged kickbacks caused any particular Community to refer

particular patients to Guardian Atlanta.

         D.    The Complaint fails to adequately plead that Guardian Atlanta
               acted “knowingly and willfully”

         To violate the AKS, a Defendant must act “knowingly and willfully.”90



89
     Id. at ¶ 272.
90
     42 U.S.C. § 1320a-7b(b).

                                           31
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 32 of 41




“Willfully” has been interpreted to mean that “the act was committed voluntarily

and purposely, with the specific intent to do something the law forbids, that is

with a bad purpose, either to disobey or disregard the law.”91

      To allege that Guardian Atlanta acted “knowingly and willfully,” Relator

relies on “enforcement actions and guidance published by the federal government

to assist people seeking to comply with the Anti-Kickback Statute.”92 Relator

alleges that these “foregoing guidance documents published by the OIG, together

with many other similar guidance documents, put Guardian on notice that its

conduct was unlawful and that violations of the [AKS] are material to Medicare’s

payment decisions.”93

      But none of the materials cited by Relator address relationships between

LTCPs and ALCs or PCHs. Rather, they are focused on relationships with skilled

nursing facilities (SNFs).94 However, as Relator acknowledges, ALCs and PCHs

differ from SNFs in important ways, including that: “nursing facilities employ

physicians or other clinicians who furnish healthcare services to residents,”

whereas ALCs and PCHs “are not engaged in the delivery of health care services”



91
   United States v. Starks, 157 F.3d 833 (11th Cir. 1998).
92
   Am. Compl. ¶ 306.
93
   Id. at ¶ 315.
94
   Id. at ¶¶ 307, 310-15.

                                           32
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 33 of 41




and employ “staff [who] are not licensed to practice medicine [and] may not write

orders for prescription drugs or provide medical treatment to residents.”95

Moreover, because SNFs provide healthcare services, whereas ALCs and PCHs

are prohibited from providing skilled nursing care, the medication management

services required of SNFs are far more burdensome and costly than anything

required of ALCs and PCHs.96

      Notably, Relator ignores the OIG guidance most on point—the previously

discussed OIG advisory opinion (AO 12-19) regarding eMAR services provided

by pharmacies to community homes. That omission was not inadvertent, given

that Relator cited AO 12-19 in his original Complaint and noted that the

community homes are “analogous” to ALCs and PCHs.97 In AO 12-19, the OIG

considered the “extent to which” proposed arrangements between pharmacies

and community homes “present[ed] a risk of any of the harms typically associated

with kickbacks—namely, distorted medical decision making, overutilization,

increased Federal health care program costs, and unfair competition”—and

concluded that these typical AKS risks were reduced, in part because community

homes, unlike SNFs, are not healthcare providers:


95
   Id. at ¶ 92-93.
96
   See 42 C.F.R. § 483.45.
97
   Doc. 1, ¶ 189.

                                       33
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 34 of 41




      Community Homes can neither prescribe, nor influence or control the
      prescription of, any medication. They do not control or influence the
      decisions of prescribing physicians, and do not set formularies or
      otherwise limit or influence prescribing physicians’ selection of
      prescription medications. This means that, under these particular
      facts, the Community Homes are unlikely to be able to increase the
      number or type of their residents’ prescriptions. Accordingly, the risk
      of distorted medical decision making, overutilization, and increased
      Federal health care program costs is reduced under Proposed
      Arrangement A and, in fact, under all the Proposed Arrangements. 98

These observations with respect to community homes are equally applicable to

Georgia ALCs and PCHs, but not SNFs.

      In short, the Government agency responsible for enforcing the AKS views

pharmacy-community home arrangements differently than pharmacy-SNF

arrangements, and Relator’s repeated citation to SNF-related guidance is

unavailing.

      The OIG did observe that community homes may influence the selection of

the pharmacy serving their residents and that this may present “a risk of unfair

competition” between pharmacies.99 But OIG concluded that this risk was

“mitigated” in all but one of the arrangements under consideration because

competitors could offer similar benefits at nominal cost.100 The OIG also



98
    Doc. 32, Ex. A\ at 9.
99
    Id.
100
     Id.

                                        34
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 35 of 41




emphasized that the fact that the eMAR services provided by the pharmacy

“would likely enhance patient safety and quality of care” must be weighed against

the traditional AKS risks.101

      In pleading that “Guardian knew its kickback scheme was unlawful,”102

Relator also alleges that:

      [I]n    a    PowerPoint      slide    presentation    given    at    the
      President/Sales/Account Manager Meeting in 2018, Guardian
      criticized retail pharmacies for “lacking in nursing, consulting, eMAR
      support, technology and education services,” thereby promoting the
      value of these services to the assisted living communities. At the same
      time, Guardian complained that retail pharmacies “[s]ometimes will
      provide services at no cost and/or fly under the regulation ‘radar
      screen,’” indicating their awareness that the provision of free services
      was strictly prohibited.103

This allegation reveals Relator’s failure to understand (or, if he does understand,

to acknowledge) the obligations of LTCPs under the Medicare program, and how

these differ from those of retail pharmacies (such CVS, Walgreens, etc.). As

previously noted, Community residents may choose either a retail pharmacy or an

LTCP to meet their pharmacy needs,104 but whereas the role of a retail pharmacy

ends once the drug crosses the store counter, LTCPs must also meet certain



101
    Id. at 10.
102
    Am. Compl., Section XI (¶¶ 300-327).
103
    Id. at ¶ 304.
104
    Id. at ¶ 130.

                                        35
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 36 of 41




“minimum performance and service criteria for pharmacies providing LTC

services” outlined in the CMS Prescription Drug Benefit Manual, including

medication management (sometimes called “consulting”) and providing MARs.105

In addition, Medicare reimbursement—and the resident’s corresponding personal

coinsurance obligations—are higher for LTCPs than retail pharmacies, meaning

that LTCPs must compete for the business of Community residents based on

service, rather than price.106 The PowerPoint cited by Relator says nothing more,

and it further supports that the services that Relator alleges to be “kickbacks” are

integral to Guardian Atlanta’s pharmacy services to its patients and thus do not

constitute illegal “remuneration.”



105
     Compare Doc. 32, Ex. E, Georgia Pharmacy Board Rule 480-31-.01(b), (c)
(outlining the basic responsibility of all pharmacies, including both retail
pharmacies and LTCPs, to perform prospective drug review and counseling) with
Doc. 32, Ex. B, CMS’s Prescription Drug Benefit Manual, Chap. 5, § 50.5.2 (outlining
additional “minimum performance and service criteria” for LTCPs); see Avalere
Health, Long-Term Care Pharmacy: the Evolving Marketplace and Emerging Policy
Issues, at 3 (Oct. 2015), available at https://seniorcarepharmacies.org/avalere-
report/ (“LTC pharmacies also have higher operating costs [than retail
pharmacies] due to a myriad of legal and regulatory mandates. In particular, the
National Community Pharmacists Association estimates that the cost to dispense
for LTC pharmacies is 25 percent more than retail pharmacies.”).
106
    The 2018 PowerPoint is incorporated by reference into Relator’s Complaint and
attached here as Exhibit C. In outlining some of the differences between LTCPs
and retail pharmacies, the PowerPoint notes that “Retail co-pays have the
appearance of overall lower cost to the resident.” (Ex. C, at 4); see Am. Compl. ¶
57.

                                        36
      Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 37 of 41




      E.     Relator fails to allege facts demonstrating materiality.

      Even if Relator had sufficiently pled noncompliance with the AKS, he failed

to plead facts to establish that the alleged violations were material.107 “A

misrepresentation about compliance with a statutory, regulatory, or contractual

requirement must be material to the Government’s payment decision in order to

be actionable.”108 The fact that “the Government would have the option to decline

to pay if it knew of the defendant’s noncompliance,” is itself insufficient.109

Instead, the relator must show through pleaded facts that “the Government

consistently refuses to pay claims in the mine run of cases based on noncompliance

with” such requirements.110

      The OIG has indicated that LTCP services to “community homes” do not

implicate traditional AKS risks, so long as they do not give rise to unfair

competition.111 Against this, Relator offers no factual allegation that the



107
     Greenfield, 880 F.3d at 98, n.8 (“Even if Greenfield proves that one of
[Defendant’s] claims sought reimbursement for medical care that was provided in
breach of the [AKS], he must also satisfy the [FCA’s] materiality requirement, as
falsity and materiality are distinct requirements in this context.”); but see Guilfoile
v. Shields, 913 F.3d 178, 190 (1st Cir. 2019) (“We further read the AKS amendment
as obviating the need for a plaintiff to plead materiality.”).
108
    Escobar, 136 S. Ct. at 2002.
109
    Id. at 2003.
110
    Id. at 2002-2004.
111
    AO 12-19.

                                          37
        Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 38 of 41




Government views the conduct alleged by Relator as material—i.e., disqualifying

Guardian Atlanta’s entitlement to payment. Relator has not alleged that the

Government has refused to pay claims of Guardian Atlanta or any other LTCP for

identical, or similar, conduct involving ALCs or PCHs. Instead, his materiality

allegations focus exclusively on SNFs.112

        The Government thoroughly investigated Relator’s alleged kickback

scheme. Not only did it not intervene in this case, but it has also continued to pay

Guardian Atlanta claims; and it has not demanded or even suggested that

Guardian Atlanta change any of its practices, despite being aware of Relator’s

allegations. The Complaint does not—and cannot—allege otherwise. The alleged

fraud identified by Relator does not meet the demanding materiality standard.

V.      CONCLUSION

        For the foregoing reasons, Guardian Atlanta requests that its Motion to

Dismiss Relator’s Complaint be granted.



                          [Signature on following page.]




112
      Am. Compl. ¶¶306-15.

                                            38
Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 39 of 41




Respectfully submitted this 5th day of May, 2020.

                                      ARNALL GOLDEN GREGORY LLP


                                      /s/ W. Jerad Rissler
                                      W. Jerad Rissler, Esq.
                                      Georgia Bar No. 142024
                                      jerad.rissler@agg.com
                                      Glenn P. Hendrix, Esq.
                                      Georgia Bar No. 346590
                                      glenn.hendrix@agg.com

                                      Arnall Golden Gregory LLP
                                      171 17th Street, Suite 2100
                                      Atlanta, Georgia 30363-1031
                                      404.873.8500 (Telephone)
                                      404.873.8501 (Facsimile)

                                      Attorneys for Defendant
                                      Guardian Pharmacy of Atlanta, LLC




                                 39
     Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 40 of 41




                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).

      This 5th day of May, 2020.

                                            /s/ W. Jerad Rissler
                                            W. Jerad Rissler, Esq.
                                            Georgia Bar No. 142024




                                       40
     Case 1:18-cv-03728-SDG Document 32-1 Filed 05/05/20 Page 41 of 41




                            CERTIFICATE OF SERVICE

      I hereby certify that on May 5, 2020, I electronically filed the foregoing

DEFENDANT GUARDIAN PHARMACY OF ATLANTA, LLC’S BRIEF IN

SUPPORT OF MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing

to all Counsel of Record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                         41
